Citation Nr: 1105970	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-42 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a lung lung, to include 
as due to asbestos or herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from September and December 2008 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Providence, Rhode Island, which denied service 
connection for a right ankle disorder, a lung condition and for 
bilateral hearing loss.  

For clarification, the Board notes that timely Notice of 
Disagreements were filed following both the September and 
December 2008 rating decisions and thereafter a Statement of the 
Case (SOC) was issued in September 2009.  Of the four claims 
addressed in the September 2009 SOC, the Veteran elected to 
perfect and pursue three of them on appeal, as evidenced by his 
VA Form 9 received in October 2009, and as shown on the title 
page.  Hence, there are no finality issues with respect to the 
claims on appeal.  

In May 2010, the Veteran testified at a travel Board hearing over 
which the undersigned Veterans Law Judge (VLJ) presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  At the hearing, the Veteran indicated that he 
wished to withdraw from appellate consideration the service 
connection claim for a right ankle disorder.  That intention was 
documented in the hearing transcript and as such that claim will 
be formally dismissed herein.  At the hearing, the parties agreed 
to leave the record open for 60 days to allow for the submission 
of additional evidence.  Following the hearing , additional 
evidence was presented for the record, which was not accompanied 
by a waiver.

In hearing testimony provided in May 2010, it appears that 
the Veteran may have raised a service connection claim for 
tinnitus.  However, this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The service connection claims for a lung disorder and for 
bilateral hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In May 2010, prior to the promulgation of a decision, the Veteran 
withdrew his appeal pertaining to the service connection claim 
for a right ankle disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the 
service connection claim for a right ankle disorder have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

The transcript of a travel Board hearing held in May 2010, 
documents that during a prehearing conference a decision was made 
by the Veteran and his representative to withdraw a service 
connection claim for a right ankle disability from appellate 
consideration.  The transcript also documents the undersigned 
VLJ's confirmation of this action as well as the Veteran's 
understanding and affirmation to withdraw that issue from 
appellate consideration.  Therefore, no allegations of errors of 
fact or law remain for appellate consideration with respect to 
this claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to the aforementioned claim and it 
is dismissed.


ORDER

The appeal concerning the service connection claim for a right 
ankle disorder is dismissed.


REMAND

Additional development is required with respect to the service 
connection claims for a lung disorder and for bilateral hearing 
loss.  

Initially, the Board points out that VA examinations have not yet 
been furnished with respect to the aforementioned claimed 
conditions, but are warranted in this case, for reasons which 
will be discussed herein.  The Board notes that fulfillment of 
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for 
service connection, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates that 
the Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be associated 
with an event or injury in-service for purposes of a VA 
examination).

Addressing, the service connection claim for a lung disorder, the 
Veteran has primarily claimed that this claimed condition is 
linked to asbestos and/or herbicide exposure in service.  His DD 
214 reflects service with the United States Navy from January 
1971 to May 1972 and that his MOS was marine mechanic.  VA 
treatment records reflect that a May 2008 CT scan revealed a 5 mm 
nodule/pleural based density in the left lung base.  A subsequent 
CT scan of November 2008 revealed no changes, but continued to 
show the 5 mm density of the left lung base.  

With respect to the contention that a claimed lung disorder is 
related to reported herbicide exposure, VA regulations provide 
that a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 38 
C.F.R. § 3.307(a)(6)(iii) (2010).  The Veteran's DD 214 reflects 
that he had a little over a year of foreign/sea service; however 
there is no indication on that form that the Veteran served in 
Vietnam or received any decorations of campaign citations, such 
as a Vietnam Service Medal or Vietnam Campaign Medal which might 
be indicative of service in Vietnam.  The Board observes that on 
his application for VA compensation, VA Form 21-526 received in 
June 2008, the Veteran indicated that he had served in Vietnam 
from January to April 1971.  

Therefore, as an initial matter, the Board believes that 
development should be undertaken to verify whether the Veteran 
served in Vietnam as reported and may thereby be afforded a 
presumption of exposure to herbicides in service.  The Board 
notes that in addition to the presumptive regulations, a claimant 
may nevertheless establish service connection for conditions 
claimed as based on exposure to Agent Orange with proof of actual 
direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran also contends that his currently claimed lung 
disorder is attributable to exposure to asbestos in-service.  VA 
Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA 
must determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was pre-
service and/or post-service occupational and other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  For many asbestos 
related diseases the latency period varies from ten to forty-five 
or more years between first exposure and development of disease.  
Id.  at IV.ii.2.C.9.d.  Such development has not been undertaken 
in this case, and will be requested by virtue of this Remand.

The Board notes that neither [the VBA Manual] nor the Circular 
creates a presumption of exposure to asbestos.  Rather, they are 
guidelines which serve to inform and educate adjudicators as to 
the high exposure to asbestos and the prevalence of disease found 
in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 
(1999); VAOGCPREC 4-2000.

The Board also observes that since the September 2009 Statement 
of the Case, additional evidence has been added to the file which 
pertains to the Veteran's service connection claim for hearing 
loss.  Since this evidence, which is discussed below, is 
pertinent to the Veteran's claims, has not been considered by the 
RO and the Veteran has not submitted a statement waiving such 
consideration, by regulation it must be referred to the RO for 
initial review.  38 C.F.R. §§ 19.37, 20.1304 (2010).  However, as 
explained below, it provides a basis to undertake additional 
development of this issue.

With respect to the service connection claim for hearing loss, VA 
records recently added to the file included a July 2010 
audiological consult, which reflects that bilateral hearing loss 
meeting the requirements of 38 C.F.R. § 3.385 was shown.  At that 
time, the Veteran gave a history of service-related noise 
exposure, explaining that he served with the United States Navy 
and was exposed to acoustic trauma from 8" guns on a destroyer 
without hearing protection.  In light of current evidence of 
hearing loss and the Veteran's lay assertions of having sustained 
acoustic trauma in service, the evidence as it stands indicates 
that that the Veteran's claimed hearing loss may be associated 
with service, but there is a lack of medical evidence to decide 
the claim.  A VA audiological examination has not been conducted 
in conjunction with the claim on appeal.  In order to address the 
critical matters in this case including the nature, severity, 
onset and etiology of the currently claimed condition, the AMC/RO 
should arrange for the Veteran to undergo such an examination. 

In addition, the Veteran will be given an opportunity to provide 
any additional information or evidence relating this claim on 
Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for a lung disorder and 
for bilateral hearing loss (to include if 
possible, providing himself, or giving 
sufficiently detailed information to 
facilitate obtaining the hearing tests he 
referred to in the May 2010 hearing 
testimony which were conducted in 
conjunction with his commercial driver's 
licensing - possibly through the state of 
Rhode Island).  With appropriate 
authorization from the Veteran, obtain and 
associate with the claims file any 
additional private treatment records 
pertinent to the Veteran's claims of 
service connection for a lung condition and 
hearing loss.  

In addition VA outpatient records pertinent 
to the claims on appeal and dated from July 
2008 forward, should be obtained and 
associated with the claims file.

2.  Appropriate steps shall be taken to 
ascertain/confirm whether the Veteran had 
service in Vietnam, such that the 
regulatory provisions relating to 
presumptive exposure to herbicides are 
applicable in this case.  Development 
undertaken in this regard shall be 
documented and a memorandum provided for 
the file addressing the evidence relating 
to this issue as well as a determination 
reached as to this preliminary matter.  

3.  The RO/AMC shall take appropriate 
action to develop evidence of the Veteran's 
asbestos exposure before, during, and after 
service.  This development shall conform 
with the VBA Manual guidelines and Dyment 
v. West, 13 Vet. App. 141 (1999) and should 
specifically include seeking information as 
to whether the Veteran's service-related 
job duties, assignments or living situation 
involved being in the vicinity of or 
working with or near asbestos.  Such 
development shall include a determination 
regarding the extent to which such factors 
may have resulted in his exposure to 
asbestos.

4.  The RO/AMC shall then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the nature/diagnosis 
and etiology of any currently manifested 
lung disorder.  In conjunction with the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should obtain a detailed lay history of 
service and post-service asbestos and 
herbicide exposure from the Veteran.

Based on a review of the claims file, lay 
evidence and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (i.e., a probability of at least 50 
percent or more) that any diagnosed lung 
disorder is at least as likely as not 
related to any established in-service 
exposure to asbestos or herbicides, or is 
otherwise related to the Veteran's military 
service.  As a matter of reference, the 
examiner is notified that the Veteran's 
period of service extended from January 
1971 to May 1972.  The examiner must 
explain the rationale for all opinions 
given.

5.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of claimed 
bilateral hearing loss, if found to be 
present, including whether this condition 
was incurred in or related to the Veteran's 
period of active service extending from 
January 1971 to May 1972, or within the 
first post-service year.  The Veteran's 
service and post-service lay and clinical 
history of acoustic trauma and 
symptomatology should be recorded in the 
examination report.

The claims folder shall be made available 
to and be reviewed by the examiner.  All 
indicated studies shall be performed, and 
all findings shall be reported in detail.  
As a threshold matter, the examiner shall 
determine whether the Veteran has a hearing 
loss disability meeting the threshold 
standards as discussed under 38 C.F.R. § 
3.385.  The examiner shall opine as to 
whether it is at least as likely as not 
(that is, at least a 50 percent or more 
degree of probability) that any bilateral 
hearing loss or tinnitus found to be 
present had its onset in, was aggravated 
by, or is otherwise related to service.  In 
conjunction with providing the requested 
medical opinion, the examiner shall 
acknowledge the Veteran's lay statements of 
record relating to the onset of the claimed 
hearing loss, as well as the medical 
evidence of record, including service 
treatment records.  The rationale for all 
opinions expressed should be provided in a 
legible report.

6.  The Veteran must be given adequate 
notice of the date and place of the 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or failure to 
cooperate with the VA in developing a 
claim, without good cause shown could 
result in the denial of on his claim.

7.  The RO shall then re-adjudicate the 
service connection claims for a lung 
condition, primarily claimed as due to 
asbestos and/or herbicide exposure; and for 
bilateral hearing loss, to include review 
of the evidence added to the file since the 
issuance of the SOC in September 2009.  If 
the claims remain denied, the RO shall 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case shall then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


